Citation Nr: 0922915	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating of greater than 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from February 
1967 to February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2007 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Cleveland, Ohio.  The 
Veteran had a hearing before the undersigned Board Member in 
October 2008.  A transcript of that hearing is contained in 
the record.  


FINDING OF FACT

The Veteran's PTSD is manifested occupational and social 
impairment with reduced reliability and productivity; 
however, neither occupational nor social impairment with 
deficiencies in most areas nor an inability to establish and 
maintain effective relationships is shown.  


CONCLUSION OF LAW

The criteria for an increased rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2007 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the September 2007 letter partially satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the September 2007 letter advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  Finally, the letter explained how VA 
establishes a disability rating and effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The Board observes that the September 2007 letter was sent to 
the Veteran prior to the November 2007 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  Further, if the diagnostic code 
under which the Veteran is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by him demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

The Veteran was provided notice in accordance with Vazquez in 
June 2008.  Although VCAA notice in accordance with Vazquez 
was sent after the initial adjudication of the Veteran's 
claim, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the June 2008 
letter fully complied with the requirements of 38 U.S.C. § 
5103(a), 38 C.F.R. § 3.159(b), and Vazquez, supra, and after 
the notice was provided the case was readjudicated and a 
March 2009 supplemental statement of the case was provided to 
the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (a (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the Veteran's service medical records are associated with the 
claims folder, as are relevant Social Security records and VA 
treatment records.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Veteran was 
afforded a VA examination with respect to the claim decided 
herein.

The Board notes that the issue on appeal was previously 
remanded in December 2008 to obtain VA treatment records and 
Social Security records.  Upon examination of the additional 
evidence, the Board finds that all remand directives have 
been complied with in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The Board has considered whether staged ratings were 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  For reasons discussed in more detail 
below, the Board finds that there is no competent evidence 
that the Veteran's service-connected PTSD disability has 
increased in severity during this appeal sufficient to 
warrant a higher evaluation; therefore, a staged rating is 
unnecessary.

Initially, the Board notes that the Veteran has been 
diagnosed with other Axis-I disorders, including a major 
depressive disorder and alcohol dependence, in addition to 
his service-connected PTSD.  While the some of the symptoms 
exhibited by the Veteran may be attributable to one or more 
of these disorders, neither the September 2007 VA examiner 
nor any other medical professional has delineated the 
symptoms or definitely attributed them to the specific 
disorders.  In this case, the Veteran receives the benefit of 
the doubt and the symptoms are attributed to the service-
connected disorder.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

The Veteran is currently assigned a 50 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  A 50 percent evaluation is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A higher 70 percent disability evaluation is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence under the laws and regulations, 
the Board concludes that the Veteran's PTSD symptoms most 
closely approximate those contemplated by the 50 percent 
evaluation.  For the reasons discussed in more detail below, 
the evidence does not support a higher evaluation for PTSD.

Throughout the appeal period, the Veteran has exhibited many 
symptoms typical of a 50 percent rating for PTSD.  The 
Veteran demonstrated flattened affect on multiple occasions, 
including in September 2007 and April 2008.  The Veteran 
demonstrated impaired judgment in January 2008, but fair 
judgment in September 2007.  The Veteran has frequently 
lacked motivation, although his mood was described as 
appropriate in November 2007.  Finally, the September 2007 VA 
examiner stated that the Veteran's PTSD interferes with his 
ability to interact effectively and work efficiently.   

The Veteran has demonstrated fewer symptoms typical of a 70 
percent rating.  The Veteran has stated on multiple occasions 
that he is frequently depressed, including at his VA exam in 
September 2007.  However, the Veteran has repeatedly denied 
suicidal ideation, including in September 2006, September 
2007, December 2007, and April 2008.  The Veteran has also 
not experienced spatial disorientation, as stated in 
treatment records from June 2007 and September 2007.  In 
September 2006, the Veteran's speech was described as reduced 
in amount and volume.  However, the Veteran also spoke 
clearly with a normal rate of speed.  The Veteran's speech 
was described as normal in September 2006.

Further, although treatment records from June 2007 show that 
the Veteran has a short temper, these actions have not 
resulted in periods of violence.  Although the Veteran's 
appearance was called "untidy" in June 2007, it has also 
been described as "fair," in September 2007.  Both of these 
descriptors indicate that the Veteran functions above the 
"neglect for personal appearance and hygiene" standard 
which is typical of a 70 percent rating.  

Finally, although it may be difficult for him, the Veteran 
has not shown an inability to establish and maintain 
effective relationships.  Treatment records show that the 
Veteran has been married for many years.  Although the 
Veteran stated that he does not have friends, the Veteran has 
consistently maintained relationships with his siblings, 
children, and grandchildren.  Treatment records from June 
2008 state that the Veteran frequently baby-sits his 
grandchildren.  Further, the Veteran was described as 
friendly and cooperative by a VA examiner in September 2007.

Of the factors typical of a 100 percent rating, the Veteran 
has consistently denied delusions or hallucinations, 
including in September 2006, and September 2007.  The Veteran 
has also denied homicidal ideations, including in December 
2007.  Although the Veteran stated in June 2007 that he wants 
to hurt others when they make him angry, there is no evidence 
that the Veteran has taken any action or that he is a 
persistent danger.  The Veteran has stated that he is overly 
emotional and that he cries sometimes for no reason; however, 
the Board finds that this does not constitute grossly 
inappropriate behavior typical of a 100 percent rating.  At 
his September 2007 VA examination, the Veteran was oriented 
to time and place.  Although treatment records show the 
Veteran sometimes makes poor eye contact, he was described in 
September 2007 as cooperative and friendly, with good eye 
contact.  These descriptions do not comport with a finding of 
gross impairment in though process or communication, as is 
typical at the 100 percent rating. 

In sum, the Board finds that the 50 percent rating is most 
suitable for the Veteran.  Although the Veteran has 
demonstrated a few symptoms typical of the higher ratings, 
including chronic depression, a short-temper, and feelings of 
wanting to hurt others, his overall disability picture is 
most accurately captured by the 50 percent rating.  
Primarily, the Board notes that the Veteran is not unable to 
establish and maintain effective relationships.  The Board 
also notes that the Veteran has consistently denied symptoms 
typical of the higher ratings including homicidal or suicidal 
ideation, periods of violence, grossly inappropriate speech 
and conduct, and disorientation.  

In addition to the evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains Global 
Assessment of Functioning (GAF) scores.  GAF scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the Veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an increased disability rating.

A GAF score of 41 to 50 is indicative of serious impairment 
in social, occupational, or school functioning, but a higher 
score of 51 to 60 is indicative of moderate symptoms such as 
a flat affect or occasional panic attacks, or moderate 
difficulty in social or occupational functioning (i.e., few 
friends, conflicts with peers). See the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  See, too, 38 C.F.R. § 
4.130.  With the exception of a single a GAF score of 45 
recorded during treatment in June 2007, the Veteran's GAF 
scores have ranged from 50 to 60.  At his September 2007 VA 
examination, the Veteran demonstrated a GAF score of 55.  

While the June 2007 GAF score is indicative of serious 
impairment, the record reflects that the veteran's 
manifestations of PTSD have not been more than moderately 
severe.  There is no official correlation between GAF scores 
and any particular rating; to the extent that the GAF scores 
are in conflict with the objective findings reported and 
discussed above, the Board places greater weight on the 
objective clinical findings.  In summary, while the evidence 
satisfactorily demonstrates symptomatology consistent with 
the 50 percent level, overall, the type and degree of 
symptomatology contemplated for the 70 percent level are not 
more nearly approximated.  The Board is of course aware of 
the veteran's contentions concerning the severity of his 
service-connected symptomatology.  However, while the veteran 
is competent to report his symptoms, like all evidence his 
self reports must be evaluated in the light of the entire 
record.  The Board believes that the objective evidence of 
record is more probative than the veteran's statements in 
determining whether the criteria for the 70 percent or higher 
rating are met or more nearly approximated.

Thus, the evidence pertinent to the period on appeal 
establishes that the impairment from the veteran's PTSD has 
more nearly approximated the reduced reliability and 
productivity required for a 50 percent rating.  A higher 
disability rating for PTSD is therefore not in order.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an increased rating of greater than 50 percent 
for PTSD is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


